DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 21, 2021 has been entered.
This Office Action is in response to applicant’s amendment filed on March 18, 2021, which has been entered into the file.  
By this amendment, the applicant has amended claim 26 and has newly added claim 41.  
Claims 26, 28-31, and 33-41 remain pending in this application.  
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 26, 28-31 and 33-41 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 26 has been amended to include the phrase “one or more eyeboxes … comprise one or more of an identical reflected sub-image of the reflected image and a compensated reflected sub-image based on a difference between two or more reflected sub-image of the reflected image”.  The specification of original filed fails to give positive support for the reflected image comprises both identical reflected sub-image and compensated reflected sub-image.   The compensated reflected sub-image as defined is NOT identical reflected sub-image.  The specification of originally filed only discloses that the sub-image may include identical image or a compensated image, (please see paragraph [0033]).  
Claim 26 has been amended to include the phrase “the HOE is configured to adjust a position of the eyebox array” that is not fully supported by the specification of originally filed.  

Claims 26, 28-31 and 33-41 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claim 26 has been amended to include the phrase “a compensated reflected sub-image based on a difference between two or more reflected sub-images of the reflected image”.  The specification and claims fail to teach how to generate or provide this “compensated reflected sub-image”.  Furthermore, it is not clear how to determine the “difference” between two or more reflected sub-images of the reflected image since it is not clear the difference is referred to what property and it is not clear what specific means is used to determine the difference between the two or more reflected sub-images.  The specification therefore does not enable the claims.  
The specification of the originally filed does not explicitly enable the newly added claim 41.  According to the specification and claim 26, the based claim, the number of the eyeboxes is determined by the number of the lenses in the lens array.  The specification fails to disclose that the lens array has only a single lens.  It is not clear how to configure the HOE so that only a single eyebox is visible at one time based on a line of sight of user wearing the CMR.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 26, 28-31 and 33-41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 26 has been amended to include the phrase “a compensated reflected sub-image based on a difference between two or more reflected sub-images of the reflected image” that is indefinite since it is not clear the “difference” is referred to what property of the sub-images.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 26, 28-31 and 36-39 and newly added claim 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over the US patent application publication by Tremblay et al (US 2016/0033771 A1) in view of the patent issued to Kremen (PN. 7,457,017) and US patent application publication by Urey et al (US 2014/0198368 A1) and US patent issued to Kim (PN. 8,085,230).
Claim 26 has been amended to necessitate the new grounds of rejection.  
Tremblay et al teaches a wearable head mounted display system that serves as the reality system (please see column 16, lines 32-44) that is comprised of a microdisplay projector (102, Figures 1A and 1B) of the system, the projector configured to project an image, a holographic transreflector (204, Figures 2A and 2B) serves as the holographic optical element (HOE) of an 
This reference has met all the limitations of the claims.  It however does not teach that the holographic element comprising an optical function of a lens array to produce an eyebox array within the reflected image wherein the eyebox array comprising an array of identical reflected sub-images, with the identical sub-images being projected from the projector.  
Kremen in the same field of endeavor teaches a display system that is comprised of a projector to project an image, (image light 15 emitted from a projector, Figure 4, column 6, line 46), and a screen (16) comprises a holographic optical element (HOE) serves as the field imaging display to receive the projected image and produce a reflected image (please see Figures 4 and 9), the holographic optical element (HOE, 16 Figure 4 or screen of Figure 9) comprising an optical function of a lens array (i.e. focusing function,  please see Figures 4, 8(b) and 9), to produce an eyebox array within the reflected image, (please see Figures 4 and 9).  Kremen teaches that it is implicitly true the eyebox array may comprise an array of identically reflected sub-images and wherein the projected image comprises an array of identically projected images, since the holographic optical element has the function of an array lens function.  Kremen teaches that the image array projected from the projector is simultaneously received by the HOE of screen (16, Figures 4 and 9), whether they are an array of identical projected images or an array of identical projected sub-images, is either implicitly met by the disclosure or an obvious matters of design choice to one skilled in the art.   Through the lens array function of the HOE of the 
It would then have been obvious to one skilled in the art to apply the teachings of Kremen to modify the projector and the field imaging display comprising the holographic optical element of Tremblay et al to allow an array of eyebox comprising the array of reflected identical sub-images to be provided simultaneously in the wearable head up display to provide and enhance three dimensional viewing.  
With regard to the phrase “an eyebox array comprising a number of eyeboxes based on a number of lenses in the lens array”, as shown in Figures 4 and 9, of Kremen, the number of eyebox is based on the number of lenses in the lens array of the holographic optical elements.  Since Kremen teaches identical arrangement of the holographic optical element or screen with lens array function that produces the same virtual image plane as of the Figure 4 of instant application, by the same geometric arrangement, the same number and arrangement of eyebox array can also be defined.  An “eyebox” by dictionary definition is “a box that provides a mean of viewing or observing in a particular way” or “a volume of space within which an effectively viewable image is formed by lens system or visual display representing a combination exit pupil size and eye relief distance”.  Through the light ray tracing, an array of eyeboxes, identical to the instant application shown in Figure 4, of the disclosure of Kremen (Figures 4 or 9), can also be defined.  With regard to the amended phrase “one or more eyeboxes in the eyebox array comprises one or more of an identical reflected sub-image of the reflected image”, also via the ray tracing of Figures 4 and 9, of Kremen, for one or more eyeboxes, light from one or more sub-pixels form a reflected sub-image can be viewed.  

    PNG
    media_image1.png
    840
    635
    media_image1.png
    Greyscale

preamble and has not been given patentable weight because that it has been held a preamble is denied the effect of a limitation where the claim is drawn to a structure and the portion of the claim following the preamble is a self-contained description of the structure not depending for completeness upon the introductory clause.  (Kropa v. Robie, 88 USPQ 478 (XXPA, 19510)).   
With regard to the phrase “CRM system” in the claim, there is no specific structure recited in the claims to differentiate the wearable head mounted display system, taught by Tremblay et al in combination with the teachings of Kremen, from the claimed wearable reality system.  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Madham, 2 USPQ2d 1647 (1987).  
Claim 26 has been amended to include the phrase “the HOE is configured to adjust a position of the eyebox array”.  This phrase has been rejected under 35 USC 112, first paragraph for the reasons stated above. This phrase can only be examined in the broadest interpretation.  In view of the disclosure of Tremblay et al, (Figures 3A and 3B), the position and orientation of the projected light on the HOE (204) can be adjusted to create different eyeboxes, forming array.  Since such position and orientation adjustment is achieved by the relative motion between the HOE (204) and a scanner (205), this means alternatively by varying the position and orientation of the HOE as a whole such that different eyeboxes can be created.  Urey et al in the same field of endeavor teaches a projection system that is comprised of a rotate microlens array (140, Figure 1 or 1000, Figure 10) wherein the plurality of microlenses in the array can be rotated to Urey et al to adjust the position and orientation of the lens array, to create the eyebox array.  
Claim 26 has been amended to include “one or more eyeboxes in the eyebox array comprise one or more of an identical reflected sub-image of the reflected image and a compensated reflected sub-image based on a difference between two or more reflected sub-images of the reflected image”.  This phrase is rejected under 35 USC 112, first and second paragraphs, for the reasons set forth above.  This phrase can only be examined in the broadest interpretation.  It is noted that the content of the projected images, whether comprises identical images and/or compensated images, is based on the contents of the input image signals to the projector, this means the content of the reflected images, identical and/or compensated, is considered to be an obvious design matters by one skilled in the art to select the content of the image projected by the projector.  Kim et al in the same field of endeavor teaches am image processor comprises image compensator for compensate image to be displayed.  It is within general level skilled in the art to apply the teachings of Kim et al to include image processor with image compensator for the benefit of generating compensated image signal for projection and display.  
With regard to claim 28, as shown in Figures 3, 4 and 9, Kremen teaches that the eyebox array comprises an array of reflected sub-images that each reflected sub-image comprises a plurality of pixels, (such as different color portions as shown in Figures 4 and 9).  
With regard to claims 29-31, Kremen teaches that the projected image comprises an array of projected sub-images that each of the projected sub-image comprises a plurality of pixels (such as different color portions as shown in Figures 4 and 9), wherein the optical function of 
With regard to claim 36, it is implicitly true the lens array function of the holographic optical element may comprise a first number of lenses and the eyebox array comprises a second number of eyeboxes and the first number is proportional to the second number, (based on the optical properties of the array of lenses).  
With regard to claims 37 and 38, Kremen teaches that each of the lens array of the holographic optical element comprises a focal spot forming a focal plane (18, Figure 4).  The focal plane is located between the holographic optical element and the eyebox array.  This reference does not teach explicitly that the focal plane is located at half way between the two, however the location of focal plane is determined by the refractive and converging power of the lens, which can be designed and modified by one skilled in the art for the purpose to achieve the specific application requirement.  
With regard to claim 39, Tremblay et al teaches that the frame for holding the holographic transreflector or filed imaging display further comprises a first rim (for an eyeglass frame, Figure 1) coupled to the field imaging display, a first stem coupled to the projector (102) and the first rim, a bridge coupled to the first rim; a second rim coupled to the bridge and a second stem coupled to the second rim.  
Tremblay et al teaches the HOE determines the locations of the eyeboxes that by changing the line of sight different eyebox could be visible at one time, (please see Figures 3A and 3B).  

Claims 33 and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tremblay et al, Kremen, Urey et al and Kim as applied to claim 26 above, and further in view of the patent issued to Hudman et al (PN. 8,579,443).
The wearable head mounted display system taught by Tremblay et al in combination with the teachings of Kremen, Urey et al and Kim as described in claim 26 above has met all the limitations of the claims.  
With regard to claims 33 and 34, Kremen teaches the display system comprises a projector to project the image light (15, Figure 4), which implicitly includes a light source to generate light, but it does not teach explicitly that the projector further comprises a scanning mirror to project the projected images and the scanning mirror comprises a diffraction grating.  Hudman et al in the same field of endeavor teaches a projector comprises a scanned beam display that is comprised of a light source (110, Figures 1 and 6) and a scanning mirror (218 on scanning platform 114) to project the projected image by reflecting the light generated by the light source wherein the scanning mirror scans a raster onto a screen, (please see Figure 6).  Hudman et al teaches that the scanning mirror may comprises a diffraction grating (214, Figures 3 and 5, column 3) such that the diffraction grating as shown in Figure 5 produces an array of identical projected sub-images from a raster scan of the single image.  It would then have been obvious to one skilled in the art to apply the teachings of Hudman et al to modify the projector of . 

Claim 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tremblay et al, Kremen, Urey et al and Kim as applied to claim 26 above, and further in view of the patent issued to Morikuni (PN. 9,417,513).
The wearable head mounted display system taught by Tremblay et al in combination with the teachings of Kremen, Urey et al and Kim as described in claim 26 above has met all the limitations of the claims.  
With regard to claim 35, Kremen teaches the display system comprises a projector to project the image light (15, Figure 4), but does not teach explicitly that the projector comprises a projection lens to correct the optical aberrations.  Morikuni in the same field of endeavor teaches a projector for projecting an image to a screen (SC) wherein the projector comprises a projection lens (20, Figure 1) that a function of correcting optical aberration, (please see column 14, lines 31-32).  It would then have been obvious to one skilled in the art to apply the teachings of Morikuni to modify the projector of Kremen to include a projection lens that is capable of correcting optical aberration for the benefit of enhancing the image quality.  

Claim 40  is/are rejected under 35 U.S.C. 103 as being unpatentable over Tremblay et al , Kremen, Urey et al and Kim as applied to claim 26 above and further in view of the US patent application publication by Ellsworth et al (US 2016/0277725 A1).
The wearable head mounted display system taught by Tremblay et al in combination with the teachings of Kremen, Urey et al and Kim as described in claim 26 above has met all the limitations of the claims.  
 With regard to claim 40, these references do not teach explicitly that the projector includes a lens having adjustable focal length to adjust the location of the eyebox array.  Ellsworth et al in the same field of endeavor teaches a projector for an wearable head mounted display wherein the projector comprises a projection lens (403, Figure 4B) that includes a lens (401) that is deformable and therefore is capable of adjusting the focal length, (please see paragraph [0035]).  It would then have been obvious to one skilled in the art to apply the teachings of Ellsworth et al to modify the projector of Tremblay et al and Kremen for the benefit of adjusting the location of the eyebox array.  

Response to Arguments
Applicant's arguments filed March 18, 2021 have been fully considered but they are not persuasive.  The amended claim and newly added claim have been fully considered and they are rejected for the reasons stated above.
Applicant’s arguments are mainly drawn to newly amended features to the claims that have been fully addressed in the reasons for rejection stated above.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREY Y CHANG whose telephone number is (571)272-2309.  The examiner can normally be reached on M-TH 9:00AM-4:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


AUDREY Y. CHANG
Primary Examiner
Art Unit 2872



/AUDREY Y CHANG/            Primary Examiner, Art Unit 2872